Exhibit 10.19 AMENDMENT NO. 5 AND LIMITED WAIVER TO CREDIT AGREEMENT This AMENDMENT NO. 5 AND LIMITED WAIVER TO CREDIT AGREEMENT (this "Amendment"), dated as of February 22, 2008, by and among RADNET MANAGEMENT, INC., a California corporation (the "Borrower"), the other persons designated as Credit Parties on the signature pages hereof, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent ("Agent") and the Persons signatory thereto from time to time as Lenders. Unless otherwise specified herein, capitalized terms used in this Amendment shall have the meanings ascribed to them in the Credit Agreement (each as hereinafter defined). RECITALS WHEREAS, the Borrower, the Credit Parties, Agent and Lenders have entered into that certain Credit Agreement dated as of November 15, 2006 (as amended by that certain (i) Limited Waiver and Amendment No. 1 to Credit Agreement dated as of April 5, 2007, (ii) Amendment No. 2 to Credit Agreement dated as of May 30, 2007, (iii) Amendment No. 3 to Credit Agreement dated as of August 23, 2007 and (iv) Amendment No. 4 to Credit Agreement dated as of December 3, 2007, and as further amended, supplemented, restated or otherwise modified from time to time, the "Credit Agreement"); and WHEREAS, the Borrowers, Agent, Requisite Lenders and the Supermajority Revolving Lenders have agreed to the amendments and limited waiver as set forth herein; NOW THEREFORE, in consideration of the mutual execution hereof and other good and valuable consideration, the parties hereto agree as follows: 1. Amendments to Credit Agreement. (a) Amendment to Section 1.1(a). Section 1.1(a) of the Credit Agreement is hereby amended by amending and restating the third and fourth sentence therein to read in their entirety as follows: "Amounts borrowed under this subsection (a) are collectively referred to as the "Initial Term Loan B and together with any Incremental Term Loan (as defined below), the "Term Loan B"." Borrower shall repay the Initial Term Loan B through periodic payments on the dates and in the amounts indicated below (together with any scheduled payments of the Incremental Term Loan, "Scheduled Installments")." (b) Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by inserting the following new clause (g): "(g) Incremental Loans. (i) Borrower may make up to five requests for an incremental term loan (the "Incremental Term Loan") or incremental revolving loan (the "Incremental Revolving Loan"), each such request being for at least $5,000,000, and in an aggregate amount not to exceed $40,000,000 for all such requests pursuant to delivery of a written request from the Borrower to the Agent. Each such notice shall specify the date (an "Increase Effective Date") on which the Borrower proposes that the increased or new Commitments shall be effective, which date shall be a date not less than ten (10) Business Days after such request is delivered to the Agent. The increased or new Commitments shall become effective on the applicable Increase Effective Date as long as each of the following conditions have been met: (A) no Default or Event of Default has occurred or is continuing or would result after giving effect to such Incremental Term Loan or Incremental Revolving Loan; (B) (1) the maturity date of any Incremental Term Loan, the weighted average life of any Incremental Term Loan, the effective yield to the Lenders under such Incremental Term Loan (including interest, fees received ratably by such Lenders and original issue discount) shall be the same as the Initial Term Loan B, as applicable, at the time such Incremental Term Loan is funded and (2) any Incremental Revolving Loan shall become part of the Revolving Loans with the same maturity, interest, fees and terms as the Revolving Loans; (C) the Borrower has provided evidence reasonably satisfactory to the Agent that the Borrower would have been in compliance with the financial covenants set forth in Section 6 assuming that the Incremental Term Loan or Incremental Revolving Loan, as applicable, had been incurred on the last day of the then most recently completed Fiscal Quarter; and (D) the Agent shall have received amendments to this Agreement and the Loan Documents, joinder agreements for any new Lenders, and all other promissory notes, agreements, documents and instruments reasonably satisfactory to the Agent in its reasonable discretion evidencing and setting forth the conditions of the Incremental Term Loan or Incremental Revolving Loan, as applicable. (ii) Each Lender which (a) holds a Term Loan B on the date the Borrower delivers a written request to the Agent for a Incremental Term Loan or a Revolving Loan on the date the Borrower delivers a written request to the Agent for an Incremental Revolving Loan and (b) notifies the Agent in writing within five (5) days of receipt of written notice from the Agent that Borrower has requested an Incremental Term Loan or Incremental Revolving Loan, as applicable, shall have the right to fund its pro rata share of the Incremental Term Loan or Incremental Revolving Loan, as applicable, based upon its share of the Term Loan B Commitment or the Revolving Loan Commitment, as applicable, as 2 of the date the Agent originally received the applicable notice from the Borrower. Notwithstanding anything contained herein or otherwise to the contrary, no Lender shall have any obligation to fund all or any portion of, or participate in, the Incremental Term Loan or the Incremental Revolving Loan. Amounts of the Incremental Term Loan which are repaid may not be reborrowed. (iii) On any Increase Effective Date on which Incremental Revolving Loans are effected, subject to the satisfaction of the foregoing terms and conditions, (A) each of the Lenders with Revolving Loan Commitments shall assign to each Lender with an Incremental Revolving Loan (each, an "Incremental Revolving Loan Lender") and each of the Incremental Revolving Loan Lenders shall purchase from each of the Lenders with Revolving Loan Commitments, at the principal amount thereof (together with accrued interest), such interests in the Revolving Loans on such Increase Effective Date as shall be necessary in order that, after giving effect to all such assignments and purchases, such Revolving Loans will be held by existing Lenders with Revolving Loan and Incremental Revolving Loan Lenders ratably in accordance with their Revolving Loan Commitments after giving effect to the addition of such Incremental Revolving Loans to the Revolving Loan Commitments, (B) each Incremental Revolving Loan shall be deemed for all purposes a Revolving Loan Commitment and each Loan made thereunder shall be deemed, for all purposes, a Revolving Loan and (C) each Incremental Revolving Loan Lender shall become a Lender with respect to the Revolving Loan Commitment and all matters relating thereto. (iv) On any Increase Effective Date on which Incremental Term Loans are effected, subject to the satisfaction of the foregoing terms and conditions, (A) each Lender with an Incremental Term Loan (each, an "Incremental Term Loan Lender") shall make a Loan to the Borrower in an amount equal to the amount of the Incremental Term Loan such Lender has committed to fund and (B) each Incremental Term Loan Lender shall become a Lender hereunder with respect to the Incremental Term Loan. Amounts of the Incremental Term Loan repaid may not be reborrowed. (v) Each of the Borrower, Lenders and Agent acknowledges and agrees that an Incremental Term Loan or Incremental Revolving Loan (and related amendments and documents described in clause (iv) above) meeting the conditions set forth in this Section 1.1(g) shall not require the consent of any Lender other than those Lenders, if any, which have agreed to participate in the Incremental Term Loan or the Incremental Revolving Loan, as applicable." (c) Amendment to Section 1.2(a). Section 1.2(a) of the Credit Agreement is hereby amended by (i) replacing each occurrence of the term "2.00%" with the term "3.25%" and (ii) replacing each occurrence of the term "3.50%" with the term "4.25%" therein. (d) Amendment to Section 1.3(a). Section 1.3(a) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: 3 "Fee Letter. Borrower shall pay to GE Capital, individually, the Fees specified in that certain fee letter dated as of June 27, 2006 among Borrower and GE Capital, as supplemented by that certain Supplemental Fee Letter dated as of the Amendment No. 3 Closing Date and as supplemented by that certain Supplemental Fee Letter dated as of the Amendment No. 5 Closing Date (collectively, the "GE Capital Fee Letter"), at the times specified for payment therein." (e) Amendment to Section 1.5(d). Section 1.5(d) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: "Prepayments from Issuance of Securities; Segregated Account. Immediately upon the receipt by Holdings, Borrower or any of its Subsidiaries of the proceeds of the issuance of Stock, Borrower shall prepay the Loans in an amount equal to fifty percent (50%) of such proceeds, net of underwriting discounts and commissions and other reasonable out-of-pocket costs associated therewith. The payments shall be applied in accordance with Section 1.5(e). Notwithstanding the foregoing, the following proceeds of stock issuance shall be excluded from any mandatory prepayment: (i) proceeds of issuances of Stock by Holdings or Borrower on or prior to the Closing Date, (ii) proceeds of issuances of Stock of Holdings (and options and warrants for the issuance of Stock of Holdings) to employees and directors of Holdings, Borrower or Beverly and proceeds from the exercise of options and warrants by employees and directors and (iii) proceeds of issuances of Stock by any Subsidiary of Borrower to Borrower which constitutes an Investment permitted hereunder. On the one hundred twentieth day following (i) the Amendment No. 5 Closing Date, the Borrower shall prepay the Loans, in accordance with Section 1.5(e), in an amount equal to 100% of the remaining funds in the Segregated Account which were deposited in the Segregated Account on the Amendment No. 5 Closing Date and have not been used to pay the purchase price of the Strategic Initiatives and (ii) the date on which any additional funds are deposited into the Segregated Account, the Borrower shall prepay the Loans, in accordance with Section 1.5(e), in an amount equal to 100% of the remaining funds in the Segregated Account which were deposited on such date and have not been used to pay the purchase price of the Strategic Initiatives." (f) Amendment to Section 3.25. Section 3.25 of the Credit Agreement is hereby amended and restated to read in its entirety as follows: "3.25 Segregated Account. As of the Amendment No. 5 Closing Date, Borrower has deposited into deposit account number 112813519 at City National Bank $17,271,000 ("Segregated Account") which (i) funds (along with any additional funds deposited into the Segregated Account within forty-five (45) days of the Amendment No. 5 Closing Date) will be used solely to (A) pay for Strategic Initiatives approved in writing by the Agent or (B) repay Loans hereunder as required by Section 1.5(d) and (ii) will be subject to a Control Agreement. The Agent shall have sole dominion and control of the Segregated Account and shall 4 withdraw funds therefrom (i) upon the written request of the Borrower, to pay for Strategic Initiatives approved in writing by the Agent or (ii) to repay Loans as required by Section 1.5(d) (and the Borrower hereby acknowledges that the Agent may, without notice to the Borrower, withdraw funds from the Segregated Account for the purposes set forth in this sentence)." (g) Amendment to Section 5.1(f). Section 5.1(f) of the Credit Agreement is hereby amended by replacing the amount "$20,000,000" which appears therein with "$25,000,000". (h) Amendment to Section 5.6(v).
